Opinion by
Mr. Chief Justice Bell,
This is an appeal from an Order of the Court of Oyer and Terminer of Philadelphia County denying appellant’s petition for relief under the Post Convic*57tion Hearing Act. Appellant was arrested for the murder of Anthony Bradshaw on September 9, 1963. On January 10, 1964, appellant pleaded guilty to murder generally at a hearing before a three-Judge Court. At this hearing, appellant was represented by Court-appointed attorneys, and the Court subsequently found appellant guilty of murder in the first degree and sentenced him to life imprisonment.
Appellant contends in the present case that his guilty plea was the result of a coerced confession, and therefore involuntarily made. This is refuted by the notes of testimony which were taken at the time the plea was entered; the pertinent part is:
“by mb. sutton: Q. Cornwallis [Littles], speak out, please, so we can all hear. Is it not a fact that either Mr. Clay or myself or both of us have visited you at Holmesburg or City Hall five times prior to this trial date, and discussed this case with you? A. Yes, it is. Q. At that time, and during those times, you expressed a desire to plead guilty to this charge, is that correct? A. That is true.”
Appellant further contends that his confession, which was made three hours after his arrest, was involuntary because he was tricked into confessing by the police. He stated that a detective told him to confess because his crime would amount to no more than a voluntary manslaughter charge and the most time he would get was four to eight years. This was admitted by the Commonwealth.
We have recently held that a trick which has no tendency to produce a false confession will not render a confession void if used to obtain it. In Commonwealth v. Baity, 428 Pa. 306, 237 A. 2d 172, we stated (pages 316-317) as follows: “Although Baity probably believed that being a lookout would subject him to a lesser penalty than being the trigger man, and thus *58confessed to his part in the crime as an exculpatory gesture, nevertheless he surely realized that even as a lookout his conduct was illegal. In order to deny that he pulled the trigger, there was certainly no need to confess to some other criminal conduct. In view of the fact that Baity’s interrogation spanned less than nine hours, was unaccompanied by physical violence, and did not employ any trick designed to produce a false story, we hold that appellant’s resulting confession was voluntary.”
There is no allegation or proof of any physical violence or coercion that was used to obtain the appellant’s confession, and in our judgment there was no trick which was designed to or did produce a false story. Under these facts, we hold that appellant’s confession was voluntary.
Order affirmed.
Mr. Justice Cohen took no part in the consideration or decision of this case.